IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


P.J.A.,                                    : No. 608 MAL 2018
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
             v.                            :
                                           :
                                           :
H.C.N.,                                    :
                                           :
                   Respondent              :


                                     ORDER



PER CURIAM

      AND NOW, this 27th day of November, 2018, the Petition for Allowance of Appeal

is DENIED.